DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
         
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 9,712,730 B2) in view of Holland (US 2021/0132477 A1). 
         
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 9,712,730 B2) in view of Holland (US 2021/0132477 A1) and Letke (US 2014/0270685 A1).
         
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 9,712,730 B2) in view of Holland (US 2021/0132477 A1) and Leech (US 2015/0343294 A1).
         
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 9,712,730 B2) in view of Bentley (US 8,465,376 B2) and Holland (US 2021/0132477 A1).
         
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 9,712,730 B2) in view of Holland (US 2021/0132477 A1) and Takano (US 2017/0090851 A1).
         
Regarding claim 1, Phillips teaches 1) A golf swing tracking system, comprising: (Fig. 1) a wearable device; (Item 10) the wearable device comprising a camera; (Item 12) the wearable device comprising a processor; (1:58+) the camera in operable connection with the processor; (1:58+) the processor in operable connection with a signal transceiver; (5:1+) an electronic device; (Item 14) the electronic device configured to execute an application; (7:16+).
Holland does teach the electronic device comprising a display; the electronic device comprising a signal receiver; the signal receiver configured to receive a collection of data from the signal transceiver; the application configured to transmit the collection of data to a network. See Figure 27.      
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Phillips with Holland to provide a display as an output device for the system ([0121+]). 
         
Regarding claim 2, Phillips teaches 2) The golf swing tracking system of claim 1, further comprising a clip disposed on the wearable device.   See Figure 9.  
         
Regarding claim 3, Phillips teaches 3) The golf swing tracking system of claim 2, wherein the clip is configured to secure the wearable device to a hat.   See Figure 9 wherein the clip as shown may be secured to a hat.
         
Regarding claim 4, Phillips teaches 4) The golf swing tracking system of claim 1, wherein the wearable device comprises a housing with a relatively flat profile.   See Figure 2.  
         
Regarding claim 5, Letke teaches 5) The golf swing tracking system of claim 1, wherein the wearable device comprises a housing defining a circular perimeter.   See Figure 6A.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Phillips with Letke as the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As Letke clearly shows that this shape is a well-known configuration in the art prior to the effective date of the instant invention.
         
Regarding claim 6, Phillips teaches 6) The golf swing tracking system of claim 1, wherein the wearable device comprises a global positioning system.   See 8:41+; item 10 is inclusive of both devices as such the use of GPS on both and/or either or would be obvious.
         
Regarding claim 7, Phillips teaches 7) The golf swing tracking system of claim 1, wherein the electronic device comprises a global positioning system.   See 8:41+; item 10 is inclusive of both devices as such the use of GPS on both and/or either or would be obvious.
         
Regarding claim 8, Phillips teaches 8) The golf swing tracking system of claim 1, wherein the camera is a video camera.   See 8:62+.   
         
Regarding claim 9, Phillips teaches 9) The golf swing tracking system of claim 1, wherein the wearable device comprises a storage unit.   See 1:41+.   
         
Regarding claim 10, Phillips teaches 10) The golf swing tracking system of claim 1, wherein the electronic device comprises a storage unit.   See 1:58+.   
         
Regarding claim 11, Leech teaches 11) The golf swing tracking system of claim 1, wherein the processor is configured to track the path and distance of a golf ball after the golf ball is hit.   See [0023+].  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Phillips with Leech to allow the trajectory of a golf ball to be tracked (See [0023+]). 
         
Regarding claim 12, Bentley teaches 12) The golf swing tracking system of claim 1, wherein the electronic device comprises a graphical user interface, wherein the graphical user interface comprises a map of a golf course.   See Figure 43a.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Phillips with Bentley as the use of known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness (See the supreme courts rationale (C) above.
         
Regarding claim 13, Takano teaches 13) The golf swing tracking system of claim 1, wherein the wearable device further comprises a motion sensor in operable connection with the camera.   See [0035+] which speaks of a motion sensor. 
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Phillips with Takano to allow the device to detect motion (See [0035+]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711